R. W. WALKER, J.
The bill of exceptions is somewhat obscure ; but we do not understand from it that the back-house, in which the playing took place, was attached to, or under the same roof with the school-house. The statement that ‘ it was attached to the premises,’ was, as we presume, designed to convey the idea, that it was situated on the same lot, or within the same enclosure, with the school-house. Placing this construction on the bill of exceptions, we do not think that the back-house referred to was, at the time when the playing took place, either a public house, a public place, or an outhouse where people resort. It is obvious that it does not fall within any of the other prohibitions of section 3243 of the Code.
Judgment reversed, and cause remanded.